Citation Nr: 1623439	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1986 to May 2008.  He received the Combat Infantryman Badge, among other decorations, for this service.

This claim comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision from the Department Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


REMAND

The Veteran seeks service connection for sleep apnea.  Private treatment records, dated March 2009, show a diagnosis of moderate obstructive sleep apnea shortly after the Veteran's separation from service.  A statement from the Veteran's spouse describes a history of the Veteran snoring and stopping breathing since 1989.  A VA examination has not been provided to determine whether the Veteran's currently diagnosed sleep apnea or symptoms of sleep apnea manifested during service.  As such, the Board finds that an etiology opinion is warranted and the Board is remanding this claim for such opinion.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is requested to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's currently diagnosed sleep apnea.  The Veteran's claims folder should be made available to the examiner for review in connection with the examination.  Any indicated testing should be performed. 

The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran currently diagnosed sleep apnea had its onset during any period of active service or is related to his active military service.  The examiner should comment on the lay statements concerning snoring and stopping breathing during the night since 1989.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After completing all indicated development and accomplishing any other action deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)  (2015).





